Citation Nr: 1524440	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection due to failure to submit new and material evidence.

The Veteran's service connection claim for a right knee condition was originally denied in a September 1989 rating decision.  This rating decision was not appealed, and thus became final.  The Veteran's claim was again denied in a September 2000 rating decision for failure to submit new and material evidence, which also became final.

The Veteran was scheduled for an April 2014 videoconference hearing, however, he failed to appear.  The Veteran has not provided good cause for missing the hearing, and as a result, the Board finds the Veteran's hearing request to be withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The issue of entitlement to service connection for an eye condition, to include as secondary to diabetes medication, has been raised by the record in a July 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The September 2000 rating decision denying entitlement to service connection for a right knee condition is final.

2.  Evidence received after the September 2000 final decision, with respect to entitlement to service connection for a right knee condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a right knee condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Veteran's service connection claim for a right knee condition was originally denied in the September 1989 rating decision in part because there was no current right knee disability.  This decision was not appealed by the Veteran and as a result became final.  As discussed, the Veteran's claim was denied in a subsequent September 2000 rating decision, for failure to submit new and material evidence.  This decision also became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current right knee disability.

The Veteran has provided private medical records documenting right knee arthritis and crepitus.  This diagnosis was confirmed by a February 2010 VA examination documenting mild degenerative arthritis of the right knee.  This evidence suggests that the Veteran has a current right knee disability.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a right knee condition on appeal.


ORDER

The previously denied claim of entitlement to service connection for a right knee condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.  


REMAND

As a preliminary matter, the Board notes that the physical claims file, Virtual VA, and VBMS do not contain the Veteran's Form 9 Substantive Appeal, or an equivalent document from the Veteran.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that a Form 9 was received on March 18, 2010.  The Board has attempted to obtain the Form 9 and associate it with the claims file administratively, but has been unable to do so.  While the Board does not doubt that such form was timely submitted, it is unclear from the record whether the Veteran provided any substantive argument or evidence with the submitted Form 9.  As a result, the Board finds that appropriate steps should be taken to locate the missing Form 9 and associate it with the claims file.  In the event that the original Form 9 is not available, such a finding should be documented in the claims file and the Veteran should be afforded an opportunity to submit to submit a new Form 9 or equivalent document containing any argument or evidence that was provided with the original.

Service Connection

The Board notes that the Veteran was afforded a February 2010 VA examination to determine the etiology of his claimed right knee condition.  However, the examiner did not provide an opinion as to whether the Veteran's diagnosed degenerative arthritis of the right knee is directly related to his military service.  With respect to potential secondary service connection, the examiner did state that "there would be no reason for the right knee to be affected by the injury to the left knee."  However, the Board finds this opinion to be inadequate as the examiner did not provide a well-supported rationale for this opinion.  As a result, the Board finds that a new VA examination with corresponding opinions addressing both direct and secondary service connection is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain the March 18, 2010 Form 9 and associate it with the file.  If the Form 9 is unavailable, contact the Veteran to determine if he has an extra copy of the original March 2010 Form 9 (including any argument or evidence submitted with the document).  If he does not, allow him to submit a new Form 9 or equivalent document containing any argument or evidence that was provided with the original.

2.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claimed right knee condition.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

3.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of his claimed right knee condition.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

If possible, the examiner should provide a specific diagnosis for any right knee disability during the pendency of the appeal.  The examiner should provide a medical opinion on the etiology of any diagnosed right knee disability.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right knee disability is causally or etiologically related to the Veteran's period of active service. 

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right knee disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected left knee disability.  

If any service-connected disability aggravates (i.e., permanently worsens) a right knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In doing so, please discuss the potential relevance of Osgood-Schlatter's disease, as identified in the February 2010 VA examination.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


